

EXHIBIT B




THIS WARRANT HAS BEEN ACQUIRED FOR INVESTMENT PURPOSES ONLY. NEITHER THE
ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS WARRANT NOR THE
SECURITIES INTO WHICH THESE SECURITIES ARE EXERCISABLE HAVE BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES
LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED
(I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES
UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION OF COUNSEL TO
THE HOLDER (IF REQUESTED BY THE COMPANY), IN A FORM REASONABLY ACCEPTABLE TO THE
COMPANY, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS SOLD OR
ELIGIBLE TO BE SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT.
Warrant No.: ___                                   Number of
Shares:  ____________
Date of Issuance: ___ 2013                                          (subject to
adjustment)
 
 
______________________________________________________________________________________



PLURES TECHNOLOGIES, INC.
A Delaware Corporation
______________________________________________________________________________________


Common Stock Purchase Warrant (the “Warrant”)


Plures Technologies, Inc., a Delaware corporation (the “Company”), for value
received, hereby certifies that ___________________________ (the “Initial
Holder”), or its registered assigns (the Initial Holder or such registered
assigns shall be referred to as the “Registered Holder”), is entitled, subject
to the terms set forth below, to purchase from the Company at any time on or
after the Exercise Date and on or before the Expiration Date (as hereinafter
defined), in whole or in part, the number of shares calculated by dividing the
principal amount of the promissory note of the Company associated with this
warrant by $1.60, except that if the cash of the Company and its subsidiaries is
below $1,000,000, the principal amount of the promissory note associated with
this warrant shall be divided by $1.00 (as adjusted from time to time pursuant
to the provisions of this Warrant) of the Company’s common stock, $0.001 par
value per share (“Common Stock”), at an Exercise Price equal to $0.01 per share,
subject to adjustments pursuant to Section 2 herein (the “Exercise Price”).  The
shares purchasable upon exercise of this Warrant are sometimes hereinafter
referred to as the “Warrant Stock”.  “Exercise Date” means any date subsequent
to the issuance date hereof and prior to the Expiration Date on which the
Registered Holder elects by written notice to the Company for this Warrant to
become exercisable.
 
Capitalized terms not otherwise used herein shall be as defined in the Amended
Securities Purchase Agreement between the Company and the original purchaser of
this Warrant, dated as of ____ 2013.
 
1. Exercise
 
(a) Manner of Exercise.  This Warrant may be exercised by the Registered Holder,
in whole or in part, by surrendering this Warrant, with the purchase/exercise
form appended hereto as Exhibit A duly executed by such Registered Holder or by
such Registered Holder’s duly authorized attorney, at the principal office of
the Company, or at such other office or agency as the Company may designate in
writing, accompanied by payment in full of the Exercise Price payable in respect
of the number of shares of Warrant Stock purchased upon such exercise.  The
Exercise Price may be paid by cash, check, or wire transfer in immediately
available funds, or where a registration statement is in effect and otherwise
permitted by law and provided that a public market for the Common Stock exists,
through a “same day sale” commitment from the Registered Holder and a
broker-dealer that is a member of the Financial Industry Regulatory Authority of
Securities Dealers (a “FINRA Dealer”), whereby the Registered Holder irrevocably
elects to exercise this Warrant and to sell a portion of the Warrant Stock so
purchased to pay for the Exercise Price directly to the Company.
 
 
 

--------------------------------------------------------------------------------

 
(b) Effective Time of Exercise.  Each exercise of this Warrant shall be deemed
to have been effected immediately prior to the close of business on the day on
which this Warrant shall have been surrendered to the Company as provided in
Section 1(a) above.  At such time, the person or persons in whose name or names
any certificates for Warrant Stock shall be issuable upon such exercise as
provided in Section 1(c) below shall be deemed to have become the holder or
holders of record of the Warrant Stock represented by such certificates.
 
(c) Delivery to Holder.  As soon as practicable after the exercise of this
Warrant, in whole or in part, and in any event within seven (7) calendar days
thereafter, the Company at its expense will cause to be issued in the name of,
and delivered to, the Registered Holder, or as such Holder (upon payment by such
Holder of any applicable transfer taxes) may direct:
 
(i) a certificate or certificates for the number of shares of Warrant Stock to
which such Registered Holder shall be entitled, and
 
(ii) in case such exercise is in part only, a new warrant or warrants (dated the
date hereof) of like tenor, calling in the aggregate on the face or faces
thereof for the number of shares of Warrant Stock equal (without giving effect
to any adjustment therein) to the number of such shares called for on the face
of this Warrant minus the number of such shares purchased by the Registered
Holder upon such exercise as provided in Section 1(a) above.
 
In the event the Company fails to deliver a certificate for the number of shares
of Warrant Stock to which such Registered Holder is entitled within seven (7)
calendar days after the exercise of this Warrant, the Registered Holder shall be
entitled to a penalty equaling one percent (1%) of the number of Warrant Stock
issuable in accordance with the exercise of the Warrant for each fifteen (15)
day period commencing after such seven (7) calendar day period.  It is expressly
understood that the foregoing penalty provision is in addition to, and not to
the exclusion of, any and all remedies available to the Registered Holder as set
forth herein and in the Purchase Agreement.
 
(d)           Callable Provision.  The Warrants are not callable and may not be
redeemed by the Company.
 
2. Adjustments.
 
(a) Stock Splits and Dividends.  If the outstanding shares of the Company’s
Common Stock shall be subdivided into a greater number of shares or a dividend
in Common Stock shall be paid in respect of Common Stock, then the Exercise
Price in effect immediately prior to such subdivision or at the record date of
such dividend shall simultaneously with the effectiveness of such subdivision or
immediately after the record date of such dividend be proportionately
reduced.  If the outstanding shares of Common Stock shall be combined into a
smaller number of shares, then the Exercise Price in effect immediately prior to
such combination shall, simultaneously with the effectiveness of such
combination, be proportionately increased.  When any adjustment is required to
be made in the Exercise Price, the number of shares of Warrant Stock purchasable
upon the exercise of this Warrant shall be changed to the number determined by
dividing (i) an amount equal to the number of shares issuable upon the exercise
of this Warrant immediately prior to such adjustment, multiplied by the Exercise
Price in effect immediately prior to such adjustment, by (ii) the Exercise Price
in effect immediately after such adjustment.
 
(b) Reclassification, Etc.  In case of any reclassification or change of the
outstanding securities of the Company or of any reorganization of the Company
(or any other corporation the stock or securities of which are at the time
receivable upon the exercise of this Warrant) or any similar corporate
reorganization on or after the date hereof, then and in each such case the
holder of this Warrant, upon the exercise hereof at any time after the
consummation of such reclassification, change, reorganization, merger or
conveyance, shall be entitled to receive, in lieu of the stock or other
securities and property receivable upon the exercise hereof prior to such
consummation, the stock or other securities or property to which such holder
would have been entitled upon such consummation if such holder had exercised
this Warrant immediately prior thereto, all subject to further adjustment as
provided in Section 2(a); and in each such case, the terms of this Section 2
shall be applicable to the shares of stock or other securities properly
receivable after such consummation.
 
2
 

--------------------------------------------------------------------------------

 
(c)       [Omitted].  


(d)       [Omitted].


(e)      Adjustment Certificate.  When any adjustment is required to be made in
the Warrant Stock or the Exercise Price pursuant to this Section 2, the Company
shall promptly mail to the Registered Holder a certificate setting forth (i) a
brief statement of the facts requiring such adjustment, (ii) the Exercise Price
after such adjustment and (iii) the kind and amount of stock or other securities
or property into which this Warrant shall be exercisable after such adjustment.
 
3. Transfers.
 
(a) Unregistered Security.  Each holder of this Warrant acknowledges that this
Warrant and the Warrant Stock have not been registered under the Securities Act,
and agrees not to sell, pledge, distribute, offer for sale, transfer or
otherwise dispose of this Warrant or any Warrant Stock issued upon its exercise
in the absence of (i) an effective registration statement under the Act as to
this Warrant or such Warrant Stock and registration or qualification of this
Warrant or such Warrant Stock under any applicable U.S. federal or state
securities law then in effect or (ii) an opinion of counsel, reasonably
satisfactory to the Company, that such registration or qualification is not
required.  Each certificate or other instrument for Warrant Stock issued upon
the exercise of this Warrant shall bear a legend substantially to the foregoing
effect.
 
 
(b) Transferability.  Subject to the provisions of Section 3(a) hereof, this
Warrant and all rights hereunder are transferable, in whole or in part, upon
surrender of the Warrant with a properly executed assignment (in the form of
Exhibit B hereto) at the principal office of the Company. The Company shall,
upon receipt of a transfer notice and appropriate documentation, register any
Transfer on the Company’s Warrant Register; provided, however, that the Company
may require, as a condition to such Transfer, an opinion reasonably satisfactory
to the Company that said Transfer does not require registration pursuant one or
more exemptions provided under the Securities Act.
 
(c) Warrant Register.  The Company will maintain a register containing the names
and addresses of the Registered Holders of this Warrant.  Until any transfer of
this Warrant is made in the warrant register, the Company may treat the
Registered Holder of this Warrant as the absolute owner hereof for all purposes;
provided, however, that if this Warrant is properly assigned in blank, the
Company may (but shall not be required to) treat the bearer hereof as the
absolute owner hereof for all purposes, notwithstanding any notice to the
contrary.  Any Registered Holder may change such Registered Holder’s address as
shown on the warrant register by written notice to the Company requesting such
change.
 
4. No Impairment.  The Company will not, by amendment of its charter or through
reorganization, consolidation, merger, dissolution, sale of assets or any other
voluntary action, avoid or seek to avoid the observance or performance of any of
the terms of this Warrant, but will (subject to Section 13 below) at all times
in good faith assist in the carrying out of all such terms and in the taking of
all such action as may be necessary or appropriate in order to protect the
rights of the holder of this Warrant against impairment.
 
5. Termination.  This Warrant (and the right to purchase securities upon
exercise hereof) shall terminate four (4) years from the date of issuance of
this Warrant (the “Expiration Date”).
 
6. Notices of Certain Transactions.  In case:
 
(a) the Company shall take a record of the holders of its Common Stock (or other
stock or securities at the time deliverable upon the exercise of this Warrant)
for the purpose of entitling or enabling them to receive any dividend or other
distribution, or to receive any right to subscribe for or purchase any shares of
stock of any class or any other securities, or to receive any other right, to
subscribe for or purchase any shares of stock of any class or any other
securities, or to receive any other right, or
 
(b) of any reclassification of the capital stock of the Company, or
 
3
 

--------------------------------------------------------------------------------

 
(c) of the voluntary or involuntary dissolution, liquidation or winding-up of
the Company ((a), (b) and (c) of this Section 6 being referred to herein as a
“Liquidation Event”), then, and in each such case, the Company will mail or
cause to be mailed to the Registered Holder of this Warrant a notice specifying,
as the case may be, (i) the date on which a record is to be taken for the
purpose of such dividend, distribution or right, and stating the amount and
character of such dividend, distribution or right, or (ii) the effective date on
which such reclassification, dissolution, liquidation or winding-up is to take
place, and the time, if any is to be fixed, as of which the holders of record of
Common Stock (or such other stock or securities at the time deliverable upon
such reclassification, dissolution, liquidation or winding-up) are to be
determined.  Such notice shall be mailed at least ten (10) days prior to the
record date or effective date for the event specified in such notice.  Failure
to so notify a holder shall not invalidate any such action.
 
7. Reservation of Stock.  The Company will at all times reserve and keep
available out of its authorized but unissued stock, solely for the issuance and
delivery upon the exercise of this Warrant and other similar Warrants, such
number of its duly authorized shares of Common Stock as from time to time shall
be issuable upon the exercise of this Warrant and other similar Warrants. All of
the shares of Common Stock issuable upon exercise of this Warrant and other
similar Warrants, when issued and delivered in accordance with the terms hereof
and thereof, will be duly authorized, validly issued, fully paid and
non-assessable, subject to no lien or other encumbrance other than restrictions
on transfer arising under applicable securities laws and restrictions imposed by
Section 3 hereof.
 
8. Exchange of Warrants.  Upon the surrender by the Registered Holder of any
Warrant or Warrants, properly endorsed, to the Company at the principal office
of the Company, the Company will, subject to the provisions of Section 3 hereof,
issue and deliver to or upon the order of such Holder, at the Company’s expense,
a new Warrant or Warrants of like tenor, in the name of such Registered Holder
or as such Registered Holder (upon payment by such Registered Holder of any
applicable transfer taxes) may direct, calling in the aggregate on the face or
faces thereof for the number of shares of Common Stock called for on the face or
faces of the Warrant or Warrants so surrendered.
 
9. Replacement of Warrants.  Upon receipt of evidence reasonably satisfactory to
the Company of the loss, theft, destruction or mutilation of this Warrant and
(in the case of loss, theft or destruction) upon delivery of an indemnity
agreement (with surety if reasonably required) in an amount reasonably
satisfactory to the Company, or (in the case of mutilation) upon surrender and
cancellation of this Warrant, the Company will issue, in lieu thereof, a new
Warrant of like tenor.
 
10. Notices.  Any notice required or permitted by this Warrant shall be in
writing and shall be deemed sufficient upon receipt, when delivered personally
or by courier, overnight delivery service or confirmed facsimile, addressed
(a) if to the Registered Holder, to the address of the Registered Holder most
recently furnished in writing to the Company and (b) if to the Company, to the
address set forth below or subsequently modified by written notice to the
Registered Holder.
 
11. No Rights as Stockholder.  Until the exercise of this Warrant, the
Registered Holder of this Warrant shall not have or exercise any rights by
virtue hereof as a stockholder of the Company.
 
12. Representations of Registered Holder.  The Registered Holder hereby
represents and acknowledges to the Company that:
 
(a) It understands that this Warrant and the Warrant Stock will be “restricted
securities” as such term is used in the rules and regulations under the
Securities Act and that such securities have not been and will not be registered
under the Securities Act or any state securities law, and that such securities
must be held indefinitely unless registration is effected (it being acknowledged
and agreed by the Company that the Warrant Stock constitutes “Registrable
Securities”) or transfer can be made pursuant to appropriate exemptions;
 
(b) the Registered Holder has read, and fully understands, the terms of this
Warrant set forth on its face and the attachments hereto, including the
restrictions on transfer contained herein;
 
4
 

--------------------------------------------------------------------------------

 
(c) the Registered Holder is purchasing for investment for its own account and
not with a view to or for sale in connection with any distribution of this
Warrant and the Warrant Stock and it has no intention of selling such securities
in a public distribution in violation of the federal securities laws or any
applicable state securities laws; provided that nothing contained herein will
prevent the Registered Holder from transferring such securities in compliance
with the terms of this Warrant and the applicable federal and state securities
laws; and
 
(d) the Company may affix the following legend (in addition to any other
legend(s), if any, required by applicable state corporate and/or securities
laws) to certificates for shares issued upon exercise of this Warrant:
 
“These securities have not been registered under the Securities Act of 1933, as
amended.  They may not be sold, offered for sale, pledged or hypothecated in the
absence of a registration statement in effect with respect to the securities
under such Act or an opinion of counsel satisfactory to the Company that such
registration is not required or unless sold pursuant to Rule 144 of such Act.”
 
13.         No Fractional Shares.  No fractional shares will be issued in
connection with any exercise hereunder.  In lieu of any fractional shares which
would otherwise be issuable, the Company shall pay cash equal to the product of
such fraction multiplied by the fair market value of one such share on the date
of exercise, as determined in good faith by the Company’s Board of Directors.
 
14.        Amendment or Waiver.  Any term of this Warrant may be amended or
waived upon written consent of the Company and the holder of this Warrant.
 
15.        Headings.  The headings in this Warrant are for purposes of reference
only and shall not limit or otherwise affect the meaning of any provision of
this Warrant.
 
15.       Governing Law.  This Warrant shall be governed, construed and
interpreted in accordance with the laws of the State of New York, without giving
effect to principles of conflicts of law.
 
16.  No Impairment.  The Company will not, by amendment of its Certificate of
Incorporation or through reorganization, consolidation, merger, dissolution,
sale of assets or any other voluntary action, avoid or seek to avoid the
observance or performance of any of the terms of this Warrant, but will at all
times in good faith assist in the carrying out of all such terms and in the
taking of all such action as may be necessary or appropriate in order to protect
the rights of the Registered Holder of this Warrant against impairment.
 


 
[Remainder of Page Intentionally Left Blank]

  5
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company has caused this Warrant to be duly executed and
delivered by its authorized officer as of the date first above written.
 
          PLURES TECHNOLOGIES, INC. , a Delaware corporation
 
          Signed:    ________________________-                                                       
          By:
          Title:




Company Address:              Plures Technologies, Inc.
5279 Parkside Drive
Canandaigua, NY 14424
Fax:
Phone: (585) 905-0554
Attn:  CEO or President


 




 
 





[SIGNATURE PAGE TO PLURES TECHNOLOGIES, INC.  SERIES A WARRANT]


 
 

--------------------------------------------------------------------------------

 

 